 


109 HR 3470 IH: Accountability in Foster Care Act
U.S. House of Representatives
2005-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3470 
IN THE HOUSE OF REPRESENTATIVES 
 
July 27, 2005 
Mr. Davis of Illinois (for himself and Ms. Jackson-Lee of Texas) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To strengthen the accountability of the child welfare system in its mandate to ensure the safety, permanence, and well-being of children who are victims of abuse and neglect. 
 
 
1.Short titleThis Act may be cited as the Accountability in Foster Care Act. 
2.FindingsThe Congress finds the following: 
(1)Key child welfare laws, such as the Adoption and Safe Families Act of 1997 (Public Law 105–89) and the John H. Chafee Foster Care Independence Act of 1999 (Public Law 106–169), emphasize the importance of monitoring States performances in providing for the safety, permanency, stability, and well-being of children in and emancipated from the foster care system via measurable outcome data. 
(2)Child welfare experts and government agents have identified serious problems with current efforts to measure program functioning related to children in foster care and emancipated youth, including— 
(A)Performance measures that prohibit examining children or success over time, overestimate the proportion of children reunified with families, and fail to consider the nature of the children (such as the severity of their problems, their age, and their urbanicity) served that could affect determinations of a State’s success; 
(B)The failure of the Department of Health and Human Services to implement the National Youth in Transition Database to monitor States’ performance related to youth aging out of the foster care system, as mandated by the Foster Care Independence Act of 1999; and 
(C)Findings by the Government Accountability Office that effective Federal oversight of the child welfare system requires reliable information on States’ implementation efforts and that the ability of the Administration of Children and Families to monitor State performance continues to be hindered by an absence of standard, comprehensive information within and across State plans on each State’s goals, services, and youth outcomes as measured against baselines of past achievement. 
3.Advisory Panel on the Adoption and Foster Care Analysis and Reporting System 
(a)EstablishmentNot later than 90 days after the date of the enactment of this subsection, the Secretary shall establish an Advisory Panel (in this Act referred to as the “Advisory Panel”) on the Adoption and Foster Care Analysis and Reporting System (in this Act referred to as AFCARS) to revise and monitor the data collection, analysis, and reporting system designed to be used to assess and improve State performance in operating child protection and child welfare programs pursuant to parts B and E of title IV of the Social Security Act.  
(b)FunctionsThe Advisory Panel established under subsection (a) shall— 
(1)no later than 6 months after its appointment, make written recommendations for changes in law or data collection procedures necessary to revise AFCARS to enable the revised AFCARS to— 
(A)longitudinally track child-specific outcomes (including maltreatment in foster care, number of foster care placements, maltreatment in foster care, and time to reunification, adoption, or legal guardianship) for children in or who have exited the foster care system through emancipation, adoption, or legal guardianship, developing appropriate timeframes for following children after exiting the system; 
(B)collect and analyze entry and exit cohort data;  
(C)be integrated with the National Youth in Transition Database to promote efficiency in data collection and to allow States to examine the relationships between the experiences of youths while in care and later transition outcomes; and  
(D)include outcome measures of child well-being (including education, health, mental health, and connection to adults); 
(2)monitor the implementation of these AFCARS improvements and propose improvements to other State performance measures related to provision of services to children and families, by— 
(A)convening not less frequently than annually to evaluate the quality of the revised AFCARS and make recommendations to the Secretary of Health and Human Services for continuing improvement in the quality of the system of data collection, analysis, and reporting;  
(B)developing a uniform reporting format for the Child and Family Services Plan and the Annual Progress and Services Report in developing services for children and families; and 
(C)proposing performance standards that allow for differences among States and characteristics among populations served (such as differences in the severity of problems faced by the population, age of the population, or urbanicity of the population) in understanding States performance; and 
(3)examining the feasibility of linking AFCARS and the National Child Abuse and Neglect Data Systems (NCANDS) to understand longitudinal outcomes of children who may be in both systems.  
(c)Membership 
(1)In generalSubject to paragraph (2), the Secretary of Health and Human Services shall determine the membership and organization of the Advisory Panel. 
(2)QualificationsThe membership of the Advisory Panel shall include— 
(A)representatives of State and local governmental agencies with responsibility for foster care and adoption services, which may include caseworkers responsible for input data used for AFCARS or other Federal child welfare data reporting systems; 
(B)representatives of research organizations and universities who focus on child welfare issues; 
(C)representatives of private, nonprofit organizations with an interest in child protection and child welfare, including those with demonstrated expertise in developing effective child welfare assessment tools; 
(D)representatives of Federal agencies responsible for the collection of child welfare data and statistics; 
(E)representatives of families of former foster children, including adoptive parents or guardians; and 
(F)representatives of juvenile, family, or dependency courts. 
(d)Use of alternative longitudinal measures by StatesUntil final regulations providing for implementation of the recommendations made pursuant to this section are promulgated, the Secretary shall assess the extent to which a State is in compliance with a corrective action plan pursuant to section 1123A of the Social Security Act through use of such alternative longitudinal measures as the State may select. 
(e)PermanencySection 14(a)(2) of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Advisory Board. 
4.Regulations to revise the Adoption and Foster Care Analysis and Reporting System 
(a)Notice of proposed regulationsNot later than 12 months after the date of the enactment of this Act, the Secretary of Health and Human Services shall cause to be published in the Federal Register a notice of proposed regulations to revise AFCARS which details the plans and timetable for implementing the regulations described in subsection (b). 
(b)Content of proposed regulationsThe proposed regulations shall be based on the recommendations provided by the Advisory Panel, and shall— 
(1)permit longitudinal analysis of child-specific outcomes, including analysis of entry and exit cohort data for children in and emancipated from foster care; 
(2)permit AFCARS to be integrated with the planned National Youth in Transition Database; and 
(3)contain such other rules as may be necessary to ensure that the revised AFCARS can perform the functions described in section 3(b). 
(c)Final regulationsNot later than 6 months after the notice required by subsection (a) is published, the Secretary of Health and Human Services shall publish final regulations to revise AFCARS in the manner described in this section.  
 
